Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly awarded attorney’s fees to plaintiff upon determining following a bench trial that plaintiff is entitled to recover for property damage covered under an insurance policy issued by defendant. The legal untenability of defendant’s position should have been apparent to defendant from the outset of the action, and thus the defense to plaintiff’s action was “completely without merit in law,” insupportable “by a reasonable argument for an extension, modification or reversal of existing law,” and “undertaken primarily to delay or prolong the resolution of the litigation” (22 NYCRR 130-1.1 [c] [1], [2]; see, First Deposit Natl. Bank v Van Allen, 277 AD2d 858; Basil B. v Mexico Cent. School Dist., 248 AD2d 985, lv dismissed in part and denied in part 92 NY2d 834, lv dismissed 94 NY2d 857). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Counsel Fees.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.